Case: 18-14017   Date Filed: 05/22/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-14017
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 1:15-cr-00146-MLB-CMS-4


UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus


JUAN ENRIQUEZ,

                                                       Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________
                               (May 22, 2019)

Before ED CARNES, Chief Judge, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

     The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Juan Enriquez’s plea agreement is GRANTED. See United States v.
                  Case: 18-14017   Date Filed: 05/22/2019   Page: 2 of 2


Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily); United States v. Grinard-

Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal

includes waiver of the right to appeal difficult or debatable legal issues or even

blatant error).




                                           2